Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 1 of 12 PagelD #:52

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ANCEL MONTENELLI, )
)
Plaintiff, )
)
v. )
)
EL CANTON REGIO CORPORATION ) Case No. 1:18-cv-06245
and JOHN DOE, ) Honorable John Robert Blakey
)
Defendants. )

MONTENELLI’S MOTION FOR DEFAULT JUDGMENT AGAINST
DEFENDANT EL CANTON REGIO CORPORATION

Plaintiff, Ancel Montenelli, by his attorneys, submits this motion for default
judgment pursuant to Fed. R. Civ. P. 55(b)(1) and Fed. R. Civ. P. 54(b) against
Defendant, El Canton Regio Corporation, and states as follows:

1. On September 12, 2018, Plaintiff filed a two-count complaint against the
Defendants. [Doc. #1]. Count one seeks relief under Title III of the Americans with
Disabilities Act “ADA”), 42 U.S.C. §§ 12181-12189. Count two is brought under the
Illinois Human Rights Act (THRA”), 775 ILCS 5/1-101, et seq.

2. On January 25, 2019, Plaintiff filed a request for a Clerk’s Default
against Defendant El Canton Regio Corporation (“El Canton”) pursuant to Fed. R.
Civ. P. 55(a). [Doc. #12].

at On March 27, 2019, the Court entered an order of default against El
Canton after it failed to appear. [Doc. #18]. On the same day, Plaintiff served a copy

of the Court’s March 27, 2019 order on Alejandro Hutardo, El Canton’s registered
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 2 of 12 PagelD #:53

agent, and Daniel Gutierrez, Jr., El Canton’s president, in compliance with the
Court’s March 27, 2019 order. [Doc. #19].

A, On April 17, 2019, El Canton again failed to appear at the scheduled
status hearing. [Doc. #21].

5. Under the ADA, “liln any action or administrative proceeding
commenced pursuant to this chapter, the court or agency, in its discretion, may allow
the prevailing party .. . a reasonable attorney’s fee, including litigation expenses, and
costs...” 42 U.S.C. § 12205.

6. Plaintiff retained Scott R. Dinin to represent him in this action. Mr.
Dinin has been licensed to practice law since 1996 and has been the president and
owner of Scott R. Dinin, P.A. law firm specializing in civil rights and ADA
discrimination litigation since 2010. A copy of Mr. Dinin’s resume is attached hereto
as Exhibit 1.

fi. To date, Mr. Dinin billed the Plaintiff $12,959.80 in attorney’s fees and
expenses. A copy of Mr. Dinin’s affidavit is attached hereto as Exhibit 2. A copy of a
spreadsheet showing Mr. Dinin’s time entries and expenses is attached hereto as
Exhibit 3.

8. Plaintiff is represented by local counsel, Schain, Banks, Kenny &
Schwartz, Ltd. Kevin A. Ameriks is an attorney with Schain Banks and has been
licensed to practice law since 2007. Thomas J.K. Schick is an attorney with Schain

Banks and has been licensed to practice law since 2018.
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 3 of 12 PagelD #:54

9. To date, Schain Banks billed the Plaintiff $1,103.25 in attorney’s fees.
A copy of Schain Banks’ billing memorandum is attached hereto as Exhibit 4. The
foregoing fees are reasonable.

10. Under Fed. R. Civ. P. 55(b)(1), “Lilf the plaintiffs claim is for a sum
certain or a sum that can be made certain by computation, the clerk—on the plaintiff's
request, with an affidavit showing the amount due—must enter judgment for that
amount and costs against a defendant who has been defaulted for not appearing and
who is neither a minor nor an incompetent person.”

11. ‘Plaintiff is entitled to an amount of $14,063.05 in attorney’s fees and
expenses and injunctive and declaratory relief as prayed for in the Complaint

12. Plaintiff reserves the right to seek recovery against the owner of El
Canton who was sued as a John Doe Defendant in this action.

Wherefore, Plaintiff, Ancel Montinelli, requests that this Court enter default
judgment pursuant to Fed. R. Civ. P. 55(b)(1) against Defendant, El Canton Regio
Corporation, in the amount of $14,063.05, and the following further relief:

a. The Court declares that the lessee/operator Defendant El Canton Regio
Corporation’s access barriers at the Canton Regio Restaurant, located
at 1510 W. 18 St., Chicago IL 60608, are violative of the ADA and order
the restaurant to be closed to the public until such time as it is deemed
by this Court to be accessible to and usable by individuals with
disabilities to the full extent required by the Title III of the ADA and

Section V of the Illinois Human Rights Act;
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 4 of 12 PagelD #:55

b. The Court enter an Order requiring the lessee/operator Defendant El
Canton Regio Corporation to alter the restaurant such that it is
accessible to and usable by individuals with disabilities to the full extent
required by the Title III of the ADA and Section 5 of the Illinois Human
Rights Act;
c. The Court enter an Order directing the lessee/operator Defendant El
Canton Regio Corporation to evaluate and neutralize their policies,
practices and procedures toward persons with disabilities, for such
reasonable time so as to allow the parties (jointly and severally) to
undertake and complete corrective procedures to the building and the
attendant business (restaurant) therein; and
d. The Court determine there is no just reason for delay of this order and
direct entry of a final judgment on Plaintiffs claims against Defendant
El Canton Regio Corporation; and
e. Awards such other and further relief as it deems necessary, just and
proper.
Kevin A. Ameriks ANCEL MONTENELLI
Thomas J.K. Schick
Schain, Banks, Kenny, & Schwartz, Ltd.
70 West Madison Street, Suite 5300
Chicago, Illinois 60602

(312) 345-5700 By: /s/ Kevin A. Ameriks
Attorney No. 6292277
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 5 of 12 PagelD #:56

SCOTT R DININ, ESQ.

JD, Nova Southeastern University Sheppard Broad College of Law, Florida (1994)
MBA, University of San Diego, California (1992)
B.S., Political Science Arizona State University, Arizona (1989)

Member Florida Bar (1996)

Admitted to Practice:

e U.S. District Court Southern District of Florida

e U.S. District Court Middle District of Florida

e U.S. District Court Northern District of Florida

e US. District Court, District of Colorado

e U.S. District Court, Southern District of Texas

e USS. District Court for the Central District of Illinois
U.S. District Court for the Northern District of Illinois
U.S. District Court for the Southern District of Illinois

Scott R. Dinin, P.A. Miami, FL
President, Owner 2010 — present
A boutique law firm specializing in Civil Rights Litigation, ADA Discrimination, and Property Damage

& Property Insurance Litigation

As principal attorney for the firm, Scott Dinin has filed over three hundred cases in the USDC of various jurisdictions. Scott Dinin
has represented over fifty disabled individuals who have been discriminated against and denied rights as guaranteed by Civil Rights
legislation, the ADA, the FHA, and state laws. Areas of discrimination which have been successfully identified and lawsuits filed
to change the offending entities’ policies, practices, procedures, and physical places of accommodation include: representing
mobility impaired individuals who have been denied wheelchair access and parking accommodations; and representing blind and
deaf individuals who have been denied access or effective communication due to failures to provide assistive devices or services in
retail stores, hotels, restaurants, government buildings, correctional facilities, and educational institutions.

Scott Dinin has filed over five hundred actions in Florida circuit courts from the first circuit to the twentieth circuit (with the
majority being the first, fourth, tenth, eleventh, and fifteenth, seventeenth, nineteenth and twentieth circuits). These cases generally
allege that the Plaintiff's property insurance company(ies) have violated the terms of the Policy(ies) for Property Insurance by
failing to honor the Appraisal Clause of those Policies. Plaintiffs have all alleged they were underpaid on valid claims for damages
which occurred based upon a covered event and demanded appraisal. All of these actions were filed only after exhausting the
Demand for Appraisal and following the submission of Civil Remedy Notice to the state of Florida Department of Insurance.

Scott Dinin has represented over six hundred individual property owners to obtain appraisal which resulted in additional payment
of property damage claim by filing Demand for Appraisal to the various insurance companies. The filing of demand letters resulted
in settlement in satisfaction of these client’s claims without the need to file a complaint in state court.

Dinin Partners Miami, FL
President, Owner 2001 — 2011
Property Insurance Litigation and General Practice of Law

Representing property owners regarding covered casualty losses which were then underpaid by their property insurance carriers.
Filed Demands for Appraisal in accordance with Appraisal Clause on Insurance Policies, and when appraisal was not granted, sued
under Breach of the Policy of Insurance Contract. Represented property owners from Southern Florida through Northern Florida
and the panhandle.

Scott R Dinin Miami, FL
Broker/Realtor 1995 — present

Residential and commercial real estate transactional realtor and broker.

EXHIBIT 1
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 6 of 12 PagelD #:57

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

Civil Action Number: 18-cv-06245
ANCEL MONTENELLI,

Plaintiff,
Vs.

EL CANTON REGIO CORPORATION

Defendant.

 

PLAINTIFF’S AFFIDAVIT IN SUPPORT OF DEFAULT JUDGMENT

 

I, Scott R. Dinin, Esq., declare under penalty of perjury that the following facts
are true and correct to the best of my information and belief:

I am the attorney for the Plaintiff in this action.

The claim of the Plaintiff is for the sum of $ 12,959.80 (representing 25 hours of
professional time for $12,500 USD and expenses of $459.80) plus interest from the date
of judgment as provided by law, together with the costs of this action, as well as for
injunctive relief consisting of alternations of the subject facility to bring it into
compliance with the Americans with Disabilities act, specifically being: the provision of
an accessible entrance (removal of step up and/or installation of a ramp) and signage

displaying accessible route.

 

   

   
 

Sworn to and subscribed before me Christopher DaSilva

 
  
  

 

vane © NOTARY PUBLIC
Notary Public <>” 3[\Rt \ESTATE OF FLORIDA
My Commission Expires: * cont = Commit 6212729
y Commission Expires: RAG Expires 7/10/2022
1

EXHIBIT 2
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 7 of 12 PagelD #:58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Montinelli v El Canton
#| Notes Owner Date Hours Rate Amount
1}telecon with client on this case Scott Dinin 8/11/2016 0.5] $500.00 $250.00
2|research corporate ownership land and business Scott Dinin 8/12/2016 1.5] $500.00 $750.00
3|Prepare Retainer and discussion with client Scott Dinin 8/12/2016 1.8] $500.00 $900.00
4|Receive signed retainer from client, review and sign Scott Dinin 8/15/2016 0.3} $500.00 $150.00
5} review file and corp owner for prep complaint Scott Dinin 8/24/2018 0.5] $500.00 $250.00
6| Draft complaint, summons and civil cover Scott Dinin 9/5/2018 3} $500.00 $1,500.00
7\ efile complaint Scott Dinin 9/12/2018 0.3} $500.00 $150.00
8| receive and review #2 Notice of Mandatory init discovery Scott Dinin 9/13/2018 0.1] $500.00 $50.00
9| draft and efile #3 Form Atty Appearance Scott Dinin 10/1/2018 0.3} $500.00 $150.00
10]#4 Ntc Docket Entry Scott Dinin 10/1/2018 0.3} $500.00 $150.00
11/Summons to process server Scott Dinin 10/15/2018 0.1] $500.00 $50.00
Draft and efile of Notice of Motion, Motion for Extension of
12|Time and Proposed Order Scott Dinin 10/15/2018 1.5} $500.00 $750.00
Filed Motion for Extension of Time to File Status Report with
13}attached Proposed Order Scott Dinin 10/15/2018 0.1] $500.00 $50.00
Receive and review #7 Order Grant Ext Time, Jnt Status Rpt,
14|Status Hearing Scott Dinin 12/19/2018 0.4] $500.00 $200.00
15| Receive and review #8 Minute Entry Dismissing Case Scott Dinin 12/19/2018 0.4] $500.00 $200.00
Receive affidavite of service, draft notice of service, and Efile
16]}as #9 Ntc Filing ROS Scott Dinin 12/20/2018 0.7] $500.00 $350.00
17} Draft and efile of initial Status Report Scott Dinin 12/20/2018 1.6] $500.00 $800.00
E-mail to Courier Service to deliver pleadings, initial status
18] report and NOF ROS to Judge Blakey Scott Dinin 12/21/2018 0.2] $500.00 $100.00
Contacted the clerk's office to find out the status of the case
19} since it had been previously dismissed. Scott Dinin 1/3/2019 0.2} $500.00 $100.00
Contacted the Clerk to find out if the case will be re-opened
20|since the status report has been filed. Scott Dinin 1/7/2019 0.3} $500.00 $150.00
21|efile #12 Ptf Request Clerk Default on Def Scott Dinin 1/25/2019 0.1} $500.00 $50.00
22] E-mail to Chicago Messenger to deliver to Judge Blakey Scott Dinin 1/25/2019 0.1] $500.00 $50.00
Draft of Request for Clerk's Default Against Defendant;
23|Research on Local Rules for Illinois Scott Dinin 1/25/2019 2.5] $500.00 $1,250.00
24| efile Notice if Request for Clerk's Default Scott Dinin 1/25/2019 0.1} $500.00 $50.00
25|draft and efile Motion to Move Hearing Scott Dinin 1/25/2019 1.5] $500.00 $750.00
26|draft and efile Notice of Motion with Court Scott Dinin 1/25/2019 0.5] $500.00 $250.00
receive and review #15 Clerk's Ntc Minute Entry Status Conf
27|3-27-19 Scott Dinin 1/30/2019 0.4] $500.00 $200.00
communiations and E-mail to potential local counsel
28} regarding retainer and details regarding status of case Scott Dinin 3/8/2019 0.6] $500.00 $300.00
E-mail follow-up and telecon to potential local counsel to be
29|retained for hearing 3/27/19 Scott Dinin 3/20/2019 0.3} $500.00 $150.00
30|receive and review DE #16 notice appearance counsel Scott Dinin 3/20/2019 0.2] $500.00 $100.00
31] receive and review DE #17 notice appearance counsel Scott Dinin 3/27/2019 0.2} $500.00 $100.00
32] prepare and attend status hearing before Judge Scott Dinin 3/27/2019 2.5] $500.00 $1,250.00
receive and review DE# 19 Cert of service of sending docs to
defendant prepared by local counsel and discussion with
33}local counsel to prep this pleading 3/27/2019 0.2} $500.00 $100.00
communications with local counsel for prep of default and
34|discuss default and telecon with client on default and status |Scott Dinin 4/10/2019 0.4| $500.00 $200.00
35|telecon with client on this case Scott Dinin 4/10/2019 $500.00 $0.00

 

 

 

 

 

 

 

 

EXHIBIT 3
 

Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 8 of 12 PagelD #:59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36|review file for final default and review all costs and time Scott Dinin 4/12/2019 1.3] $500.00 $650.00
Total Time 25 $12,500.00
1|Filing Fee 9/12/2018 $400.00
1] Copy of Docket Report (2 pgs @ .20 each) Scott Dinin 10/1/2018 O|no charge $0.00
2|Copy of #11 Clerk Ntc Case Reinstated (1 pg @ .20) Marisol Garcia 1/15/2019 O|no charge $0.00
3|Copy of #4 Ntc Docket Entry ( 1 pg @ .20) Scott Dinin 10/1/2018 O}no charge $0.00
4|Copy of #5 Ntc of Mtn (2 pgs @ .20 each) Marisol Garcia 10/23/2018 O}no charge $0.00
Copy of #6-1 Prop Order Ptf Mtn Ext Time File Status Rpt (1
5|pg @ .20) Marisol Garcia 10/23/2018 O}no charge $0.00
6|Copy of #9 Ntc Filing ROS (3 pgs @ .20 each) Marisol Garcia 12/20/2018 O}no charge $0.00
Copy of # Judge Assign Blakey Mag Judge Finnegan (1 pg @
7|.20) Scott Dinin 9/18/2018 O|no charge $0.00
8} Copy of #1 Complaint (13 pgs @.20 each) Scott Dinin 9/18/2018 O|no charge $0.00
9|Copy of #10 Ptf Status Rpt (2 pgs @ .20 each) Marisol Garcia 12/20/2018 O}no charge $0.00
10] Copy of #1-1 Signed Civil Cover Sheet (1 pg @ .20) Scott Dinin 9/18/2018 O}no charge $0.00
Copy of #12 Ptf Request Clerk Default on Def (3 pgs @ .20
11] each) Marisol Garcia 1/25/2019 O|no charge $0.00
12|Copy of #1-2 Summons (1 pg @ .20) Scott Dinin 9/18/2018 O}no charge $0.00
Copy of #13 Ptf Mtn to Move Status Hearing to 1-30-19 (3
13|pgs @ .20 each) Marisol Garcia 1/25/2019 O}no charge $0.00
14] Copy of #14 Ntc of Motion (2 pgs @ .20 each} Marisol Garcia 1/25/2019 O}no charge $0.00
Copy of #15 Clerk's Ntc Minute Entry Status Conf 3-27-19 (1
15|pg @ .20) Marisol Garcia 1/30/2019 O|no charge $0.00
16] Copy of #2 Ntc Initial Disc (1 pg @ .20) Scott Dinin 9/18/2018 O}no charge $0.00
17|Copy of #3 Form Atty Appearance (1 pg @ .20) Scott Dinin 10/1/2018 O|no charge $0.00
Copy of #6 Ptf Mtn Ext Time File Status Rpt (2 pgs @ .20
18}each) Marisol Garcia 10/23/2018 O}no charge $0.00
Copy of #7 Order Grant Ext Time, Jnt Status Rpt, Status
19|Hearing (1 pg @ .20) Marisol Garcia 12/19/2018 O|no charge $0.00
20|Copy of #8 Minute Entry Dismissing Case (1 pg @ .20) Marisol Garcia 12/19/2018 O|no charge $0.00
21|Copy of Docket (3 pgs @ .20 cents each) Krystian Powell 3/28/2019 O|no charge $0.00
22|Copy of Docket (3pgs @ .20 cents each) Krystian Powell 3/20/2019 O|no charge $0.00
23|Copy of Docket (4pgs @ .20 cents each) Krystian Powell 3/27/2019 O}no charge $0.00
24|Copy of Docket Report (2 pgs @ .20 each) Marisol Garcia 10/23/2018 O}no charge $0.00
25}|Copy of Docket Report (3 pgs @ .20 each) Marisol Garcia 12/20/2018 O}no charge $0.00
Copies $0.00
Pd inv - Chicago Messenger Service re Courier to Judge. Dinin
1} ck #5449 Rebecca Johnson 1/23/2019 O|N/A $19.80
2|Pd inv-Michael A Jones re ROS EL Canton Corp. ck #5401 Chris Dasilva 11/28/2018 O|N/A $40.00
Messanger and Service of Process $59.80
Total Expenses $459.80
Total Time and Expenses $12,959.80

 

 

 

 

 

 

 

 

 

 

 

 
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 9 of 12 PagelD #:60

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
ANCEL MONTENELLI, )
)
Plaintiff, )
)
v. )
)
EL CANTON REGIO CORPORATION ) Case No.. 1:18-cv-06245
and JOHN DOE, ) Honorable John Robert Blakey
)
Defendants. )

DECLARATION OF KEVIN A. AMERIKS

 

I, Kevin A. Ameriks, state that if called as a witness, I could competently
testify of my own personal knowledge to the following facts.

1. I am an adult citizen of the State of Illinois over the age of eighteen and
fully competent to testify.

2. The plaintiff, Ancel Montinelli, retained me and my firm, Schain, Banks,
Kenny & Schwartz, Ltd. (““Schain Banks”) as its local counsel in this matter.

3. I am an associate at Schain Banks and I have more than 11 years of
business and real estate litigation experience. My practice is and has been focused on
commercial litigation. I was admitted and have practiced law in the State of Illinois
since 2007. My hourly rate for work performed on the above captioned matter was
$285.00 per hour.

4. In addition to the services I provided the following attorney from Schain

Banks also worked on this matter for plaintiff:

EXHIBIT 4
a a

.

Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 10 of 12 PagelD #:61

a. Thomas Schick who is an associate with Schain Banks. Mr. Schick
was admitted and has practiced law in the State of Illinois since
2018. His hourly rate was $175.00 per hour.

5. I billed the plaintiff in this matter on a monthly basis at my hourly rate
and the hourly rate for associates in effect when the time was incurred. I billed the
plaintiff on a monthly basis for the costs incurred over the course of this litigation.
True and correct copies of an itemized time report and an itemized expense report
are attached to this affidavit as Exhibit A.

6. In the ordinary course of its business, Schain Banks maintains written
records of the hours spent by the firm and costs expended with this lawsuit. This
information is maintained and retrieved from computers which are programmed for
the above purpose. The electronic computing equipment utilized by Schain Banks
(Rainmaker) is recognized as standard in the legal industry, the entries are made in
the regular course of business at or near the time of the happening of the act, work
or event recorded, this particular computer produces an accurate record when
properly employed and operated and this particular computer was properly employed
and operated. Schain Banks operates in reliance on the above procedures and the
accuracy of the written records generated thereby.

7. The attached time and expense reports reflect time and expenses which
are documented and prepared by me in the ordinary course of my practice. It is part
of my practice to document this time and these costs. The time and expense report
accurately sets forth the services performed in this matter, the date those services

2
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 11 of 12 PagelD #:62

were performed, by whom the services were performed, the amount of time spent on
each service, the hourly rate and the total charges, and any expenses incurred (which
in this case there were none). All the time spent was reasonable and necessary for
the prosecution of this lawsuit.

Pursuant to 28 U.S.C. § 1746, I declare under penalties of perjury under the

laws of the United States of America that the following is true and correct.

Kevin A. Ameriks
Thomas J.K. Schick

 

Schain, Banks, Kenny, & Schwartz, Ltd. ree
70 West Madison Street, Suite 5300 By:
Chicago, TIlinois 60602 Kevin Ameriks

(312) 345-5700
kameriks@schainbanks.com
Attorney #6292277
Case: 1:18-cv-06245 Document #: 22 Filed: 04/19/19 Page 12 of 12 PagelD #:63

Date 04/19/19

Client 22129 Montenelli, Ance!
Matter 00000 Montenelli v. El Canton

Ancel Montenelio
clo Scott Dinin

4200 NW 7th Avenue
MIAMI, FL 33127

Date Attorney

03/26/19 0033 Kevin A. Ameriks
03/27/19 0033 Kevin A. Ameriks

Total For Month

04/10/19 0033 Kevin A. Ameriks
04/12/19 0033 Kevin A. Ameriks

04/14/19 0033 Kevin A. Ameriks
04/15/19 0016 Thomas Schick
04/15/19 0033 Kevin A. Ameriks
04/16/19 0016 Thomas Schick

04/16/19 0033 Kevin A. Ameriks
04/17/19 0016 Thomas Schick

Total For Month

Total Time

SCHAIN BANKS KENNY & SCHWARTZ Page 1
Billing Memorandum

Time
0.10
1.25

1.35

0.10
0.25

0.40
0.25
0.75
0.25

0.10
1.00

3.10

4.45

Rate

285
285

285
285

285
175
285

175
285
175

Thru 04/19/19

Billing Attorney 0017 Marty J. Schwartz
Originating Attorney 0017 Marty J. Schwartz
Responsible Attorney 0017 Marty J. Schwartz

ore Time hhh:

Value Diary

28.50 file attorney appearance per local rule
356.25 prepare and appear for status, coordinate service of order and
filing

384.75

28.50 return dinin email re next court date and motion
71.25 review their fees and communication w co-counsel re court on
wednesday; review local rules and judge's standing order
114.00 prepare default motion
43.75 Drafted appearance for 4/15 appearance.
213.75 review Human Rights Act and damages claim,review affidavit
of counsel for default judgment motion
43.75 Prepared for court appearance with KAA.
28.50 review executed affidavit
175,00 Court appearance regarding status on our motion for default
judgment.

718.50

1,103.25

EXHIBIT A
